Exhibit 10.2




AMENDMENT NO. 1 TO ADVISORY AGREEMENT

        THIS AMENDMENT NO. 1, dated as of March 10, 2004 (this “Amendment”) to
the Advisory Agreement (the “Advisory Agreement”) dated as of January 1, 1998,
by and between Hospitality Properties Trust, a Maryland real estate investment
trust (the “Company”), and Reit Management & Research LLC, a Delaware limited
liability company, as successor to Reit Management and Research, Inc., a
Delaware corporation (the “Advisor”).

    1.        Section 1 of the Advisory Agreement is hereby amended by adding a
new paragraph at the end thereof reading as follows:

          In performing its services hereunder with respect to the Company, the
Advisor shall adhere to, and shall require its officers and employees in the
course of providing such services to the Company to adhere to, the Company’s
Code of Business Conduct and Ethics, as in effect from time to time. In
addition, the Advisor shall make available to its officers and employees
providing such services to the Company the procedures for the receipt, retention
and treatment of complaints regarding accounting, internal accounting controls
or auditing matters relating to the Company and for the confidential, anonymous
submission by such officers and employees of concerns regarding questionable
accounting or auditing matters relating to the Company, as set forth in the
Company’s Procedures Regarding Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.


        2.       Section 9 of the Advisory Agreement is hereby amended as
follows:

  (a)       Replacing the words “book value” in the first sentence of the third
paragraph with the words “historical cost”.


  (b)       Adding a parenthetical in the first sentence of the third paragraph
between the words “(collectively, “Properties”)” and “before” reading as
follows:


  (including capitalized closing costs and costs which may be allocated to
intangibles or are unallocated)


  (c)        Replacing the word “paid” in the fourth and fifth paragraphs with
the word “payable”.


        3.        Section 10 of the Advisory Agreement is hereby amended as
follows:

  (a)        Deleting the words “Compensation for” from the heading.


  (b)        Moving the existing language of Section 10 to a new subsection
“(b)".


  (c)        Adding a new subsection “(a)” at the beginning thereof reading as
follows:


          The Company hereby requests that the Advisor provide to the Company,
and the Advisor hereby agrees to provide, an internal audit function meeting
applicable requirements of the New York Stock Exchange and the Securities and
Exchange



--------------------------------------------------------------------------------

  Commission and otherwise in scope approved by the Company’s Audit Committee
commencing as of October 1, 2003. As additional compensation payable pursuant to
Section 10 to the Advisor for such additional services, the Company agrees to
reimburse the Advisor, within 30 days of the receipt of the invoice therefor,
for a pro rata share (as agreed to by the Independent Trustees from time to
time) of the following costs of the Advisor:


          (i)        employment expenses of the Advisor’s internal audit manager
and other employees of the Advisor actively engaged in providing internal audit
services, including but not limited to salary, wages, payroll taxes and the cost
of employee benefit plans; and


          (ii)        the reasonable travel and other out-of-pocket expenses of
the Advisor relating to the activities of the Advisor’s internal audit manager
and other of the Advisor’s employees actively engaged in providing internal
audit services and the reasonable third party expenses which the Advisor incurs
in connection with its provision of internal audit services.


        4.        This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.

        5.        The provisions of this Amendment shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts.

- 2 -


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized officers, as an instrument under seal, as of
the day and year first above written.

  HOSPITALITY PROPERTIES TRUST


By: /s/ John G. Murray
     Name: John G. Murray
     Title: President

REIT MANAGEMENT & RESEARCH LLC

By: /s/ David J. Hegarty
     Name: David J. Hegarty
     Title: President





- 3 -


--------------------------------------------------------------------------------